DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 June 2022 is hereby acknowledged. Claims 1, 3, and 6-11 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 3 June 2022. For this reason, the present action is made non-final.

Terminal Disclaimer
The terminal disclaimer filed on 3 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent issuing on US Pat. App. Ser. No. 16/469,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,087,446 (“Klosiewicz”).
As to claim 1, Klosiewicz teaches forming polypropylene films, specifically cast (non-oriented) polypropylene films (claim 46). Klosiewicz teaches the polypropylene has a melt flow rate (230 degrees C, 2.16 kg) of 2 to 10 g/10 min, which is within the recited range (11:19-25). Example 10 teaches Escorene 4292, which is polypropylene having a melt flow rate of 2.0 g/10 min (13:65-14:1). Klosiewicz teaches blending this polypropylene with a masterbatch 2 (14:14-20), which contains Regalrez 1139 which is a hydrocarbon resin, where Klosiewicz teaches that the resin has a preferred softening point of 135 to 160 degrees C (8:25-35), which meets the recited hydrocarbon resin limitation. Example 10 also contains HDPE, which Klosiewicz states acts as a nucleator, thus nucleating agent (9:28-36).
Klosiewicz teaches the components are extruded to a film, which requires melting, thus melt mixing, and the film is cooled and recovered (13: 5-31) on a chill roll at 40 degrees C (13:10-14), which is within the recited range. 
	As to claim 9, Klosiewicz teaches Escorene polypropylene, thus propylene homopolymer (13:65-14:1).
	
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,087,446 (“Klosiewicz”) as evidenced by Scifinder properties of CAS 25085-53-4 (2022) (“Scifinder”).
The discussion of Klosiewicz with respect to claim 1 is incorporated by reference.
Klosiewicz does not explicitly teach the recited properties of claim 10. However, as discussed with respect to claim 1, Klosiewicz teaches the use of Escorene 4292, which as evidenced by Scifinder, is an isotactic propylene, and therefore is expected to inherently have a melting point of approximately 176 degrees C as evidenced by the same document.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,037 (“Fujii”) as evidenced by US 4,925,602 (“Hill”).
	As to claims 1 and 3, Fujii teaches a composition of polypropylene, a hydrocarbon resin (7:30-55). Fujii teaches the polypropylene resin has a melt index of 2.0 g/10 min. Example 3, Table 1 of Fujii teaches a polypropylene resin is combined with a petroleum (hydrocarbon) resin and nucleating agent, where the petroleum resin has a softening point of 50 to 170 degrees C (3:38-43). Fujii teaches blending and extruding, thus melt mixing the components to form a sheet (film) without stretching, thus a nonoriented film (7:30-55). While Fujii does not state the conditions for melt index, it is generally understood as evidenced by Hill, 4:25-30, that melt index (melt flow rate) of polypropylene is measured under the recited conditions.
	Fujii teaches cooling the film on a cooling (chill) roll (7:40-45). While the temperature of claims 1 and 3 is not exemplified by Fujii, Fujii teaches a range of 10 to 50 degrees C (6:50-54), which overlaps both ranges.
	As to claims 6 and 7, while not exemplified, Fujii teaches that the nucleating agent may be, among others, polyvinyl cycloalkane (2:64-69), which is a polymeric alpha nucleating agent as described in applicant’s specification, and as such, the recited nucleating agent is an obvious variation suggested by Fujii.
	As to claim 8, while not exemplified, Fujii teaches that the composition may also include a polypropylene copolymer with ethylene having a melt index (melt flow rate) of no more than 10 g/10 min, which overlaps the recited amount, and an ethylene content between 1 and 20 wt % (4:11-23), or 1.5 to 27 mole percent, which overlaps the recited range. Fujii teaches the amount of ethylene is chosen to improve transparency without decreasing crystallinity (4:24-30), and therefore the use of such a polypropylene copolymer is an obvious modification suggested by Fujii for improving transparency of the film.
	As to claim 9, Fujii teaches a propylene homopolymer (7:30-35).
	As to claim 11, Fujii, examples 2 and 3, teach the use of 15 wt % of the hydrocarbon resin (7:56-57), which is within the recited range.

Claim(s) 1, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0155538 (“Cheng”). 
As to claims 1, 8, 9, Cheng teaches a cast film extrusion, thus nonoriented film (para. 0094). Cheng teaches one of the film layers (Table 1, Ex. 8), specifically base layer A, is composed of PP1, a homopolypropylene (as required by claim 9) having a MFR of 2.8 g/10 min under the recited conditions (para. 0112), and PP2, a polypropylene copolymer having MFR of 7.3 g/10 min under the recited conditions, and is an copolymer with ethylene having 2.8 wt % ethylene (para. 0113), or 4.1 mol percent ethylene, which is in the range required by claim 8. Example 8 teaches HCR, which is Oppera PR 100a, a hydrocarbon resin (para. 0119), where Cheng teaches the preferred hydrocarbon resin have softening points in the recited range (para. 0059). Cheng teaches blending these materials, then extruding on a cast film line, thus melt mixing because it is molten polymer, cooling, and recovering (para. 0124). There is no stretching, thus the films are nonoriented.
While not exemplified, Cheng teaches that the polypropylene may be nucleated with a nucleating agent (para. 0042), and as such, the use of nucleating agent is an obvious modification suggested by Cheng.
	Cheng teaches cooling the cast film on a chill roll, but does not exemplify the recited temperature. However, Cheng teaches that the cooling on a chill drum (roll) ranges from 0 to 40 degrees C, which overlaps the recited range.
	As to claim 10, Cheng does not disclose the recited characteristics for the exemplified polypropylenes. However, Cheng teaches the polypropylene homopolymer is preferably high isotactic, having a preferred melting point in the range of 150 to 170 degrees C, and thus such melting points are obvious over the suggestion of Cheng.
As to claim 11, Cheng teaches in Example 8, the use of 15 wt % of the hydrocarbon resin (Table 1).
	Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
1. 	With respect to applicant’s arguments regarding Klosiewicz, claims 1, 9, and 10 remain rejected because, on further review, Klosiewicz teaches that the polyethylene used in the composition acts as a nucleating agent.
2.	Applicant argues against the rejections over Fujii as evidenced by Hill, stating that there are unexpected results. The Office disagrees. As to the differences between Fujii and the present claims, Fujii teaches the use of nucleating agent, where it is clear that nucleating agent has the effect of reducing haze (see Table 1, especially between Ex. 1 and Comp. Ex. 1). As such, the addition of nucleating agent does not appear to result in any unexpected results. As for the chill roll temperature, Fujii teaches, but does not exemplify, temperatures within the recited range. Applicant’s evidence of unexpected results does not provide any evidence of improved  oxygen transmission rate would be improved over the exemplified process of Fujii that includes both nucleating agent and hydrocarbon resin.
3. 	Applicant argues that Cheng does not anticipate claim 1 as amended. However, claim 1 is obvious over Cheng for the same reasons previously set forth for prior claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764